TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 28, 2021



                                     NO. 03-21-00160-CV


                                 Eugene Saunders, Appellant

                                                v.

                                    Justin Mayers, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on October 26, 2020.

Having reviewed the record, the Court holds that appellant has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.